 

--------------------------------------------------------------------------------

Back to Form 8-K [form8k.htm]
Exhibit 10.8

 
WELLCARE HEALTH PLANS, INC.
2004 EQUITY INCENTIVE PLAN
 
NON-QUALIFIED STOCK OPTION AGREEMENT
FOR
HEATH SCHIESSER
 
Agreement
 
1.                       Grant of Option.  WellCare Health Plans, Inc. (the
“Company”) hereby grants, as of January 25, 2008, to Heath Schiesser (the
“Optionee”) an option (the “Option”) to purchase up to 500,000 shares of the
Company’s Common Stock, $0.01 par value per share (the “Shares”), at an exercise
price per share equal to $43.12 (the “Option Price”).  The Option shall be
subject to the terms and conditions set forth herein.  The Option was issued
pursuant to the Company’s 2004 Equity Incentive Plan (the “Plan”), which is
incorporated herein for all purposes.  The Option is a Non-Qualified Stock
Option, and not an Incentive Stock Option.  The Optionee hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all of the terms and
conditions hereof and thereof and all applicable laws and regulations.
 
2.                       Definitions.  Unless otherwise provided herein, terms
used herein that are defined in the Plan and not defined herein shall have the
meanings attributed thereto in the Plan.
 
3.                       Exercise Schedule.  Except as otherwise provided in
Sections 6 and 7 of this Agreement, or in the Plan, the Option is exercisable in
installments as provided below, which shall be cumulative. To the extent that
the Option has become exercisable with respect to a percentage of Shares as
provided below, the Option may thereafter be exercised by the Optionee, in whole
or in part, at any time or from time to time prior to the expiration of the
Option as provided herein. The Option shall vest in equal monthly installments
on the 25th day of each calendar month for forty-eight (48) months (each, a
“Vesting Date”) provided that the Optionee’s employment or service with the
Company and its Subsidiaries during the period beginning on January 25, 2008
(the “Vesting Commencement Date”) continues through and on the applicable
Vesting Date.
 
Notwithstanding anything contained herein to the contrary, once the Option has
vested and become exercisable with respect to 100% of the Shares, then the
Option shall be fully vested and the provisions of the preceding sentence shall
cease to apply.
 
Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date. Upon the
termination of the Optionee’s employment or service with the Company and its
Subsidiaries, any unvested portion of the Option shall terminate and be null and
void.
 
4.                       Method of Exercise.  The vested portion of this Option
shall be exercisable in whole or in part in accordance with the exercise
schedule set forth in Section 3 hereof by written notice which shall state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised (which number must be a whole number), and such other
representations and agreements as to the holder’s investment intent with respect
to such Shares as
 

 
 
 
 

--------------------------------------------------------------------------------

 

may be required by the Company pursuant to the provisions of the Plan.  Such
written notice shall be signed by the Optionee and shall be delivered in person
or by certified mail to the Secretary of the Company.  The written notice shall
be accompanied by payment of the Option Price.  This Option shall be deemed to
be exercised after both (a) receipt by the Company of such written notice
accompanied by the Option Price and (b) arrangements that are satisfactory to
the Committee in its sole discretion have been made for Optionee’s payment to
the Company of the amount, if any, that is necessary to be withheld in
accordance with applicable Federal or state withholding requirements.  No Shares
will be issued pursuant to the Option unless and until such issuance and such
exercise shall comply with all relevant provisions of applicable law, including
the requirements of any stock exchange upon which the Shares then may be traded.
 
5.                       Method of Payment.    Payment of the Option Price shall
be by any of the following, or a combination thereof, at the election of the
Optionee:  (a) in cash (including check, bank draft, money order or wire
transfer of immediately available funds), (b) by delivery of outstanding shares
of Common Stock with a Fair Market Value on the date of exercise equal to the
aggregate exercise price payable with respect to the Options’ exercise, (c) by
simultaneous sale through a broker reasonably acceptable to the Committee of
Shares acquired on exercise, as permitted under Regulation T of the Federal
Reserve Board, (d) by authorizing the Company to withhold from issuance a number
of Shares issuable upon exercise of the Option which, when multiplied by the
Fair Market Value of a share of Common Stock on the date of exercise, is equal
to the Option Price payable with respect to the portion of the Option being
exercised or (e) by any combination of the foregoing.
 
           In the event the Optionee elects to pay the Option Price pursuant to
clause (b) above, (i) only a whole number of share(s) of Common Stock (and not
fractional shares of Common Stock) may be tendered in payment, (ii) the Optionee
must present evidence acceptable to the Company that the Optionee has owned any
such shares of Common Stock tendered in payment of the Option Price (and that
such tendered shares of Common Stock have not been subject to any substantial
risk of forfeiture) for at least six months prior to the date of exercise, and
(iii) Common Stock must be delivered to the Company. Delivery for this purpose
may, at the election of the Optionee, be made either by (A) physical delivery of
the certificate(s) for all such shares of Common Stock tendered in payment of
the Option Price, accompanied by duly executed instruments of transfer in a form
acceptable to the Company, or (B) direction to the Optionee’s broker to
transfer, by book entry, such shares of Common Stock from a brokerage account of
the Optionee to a brokerage account specified by the Company.  When payment of
the Option Price is made by delivery of Common Stock, the difference, if any,
between the Option Price payable with respect to the portion of the Option being
exercised and the Fair Market Value of the shares of Common Stock tendered in
payment (plus any applicable taxes) shall be paid in cash.  The Optionee may not
tender shares of Common Stock having a Fair Market Value exceeding the Option
Price payable with respect to the portion of the Option being exercised (plus
any applicable taxes).
 
           In the event the Optionee elects to pay the Option Price pursuant to
clause (d) above, (i) only a whole number of Share(s) (and not fractional
Shares) may be withheld in payment and (ii) the Optionee must present evidence
acceptable to the Company that the Optionee has owned a number of shares of
Common Stock at least equal to the number of Shares to be withheld in payment of
the Option Price (and that such owned shares of Common Stock have not been
subject to any substantial risk of forfeiture) for at least six months prior to
the date of exercise. When
 

 
 
 

--------------------------------------------------------------------------------

 

payment of the Option Price is made by withholding of Shares, the difference, if
any, between the Option Price payable with respect to the portion of the Option
being exercised and the Fair Market Value of the Shares withheld in payment
(plus any applicable taxes) shall be paid in cash.  The Optionee may not
authorize the withholding of Shares having a Fair Market Value exceeding the
Option Price payable with respect to the portion of the Option being exercised
(plus any applicable taxes).  Any withheld Shares shall no longer be issuable
under the Option.
 
6.                       Termination of Optionee’s Service. 
 
(a)            Death or Disability.  If the Optionee ceases to be an officer or
employee of, or to perform other services for, the Company or any Subsidiary due
to the Optionee’s death or Disability, the Option shall become fully vested on
the date of such cessation and shall remain exercisable for a period of one year
from the date of such death or Disability, but in no event after the expiration
date provided in Section 7(a) below.
 
(b)            Termination Without Cause or for Good Reason.  If the Optionee’s
employment by, or other performance of services for, the Company or any
Subsidiary is terminated without Cause or by the Optionee for Good Reason, the
vesting of the Option shall be accelerated such that the Options are vested as
of the date of the Optionee’s termination of employment to the same extent that
the Option would have vested had the Optionee’s employment continued for
twenty-four months (or, if the date of termination occurs on or after January
25, 2009, twelve months) after the date of termination and such vested Options
shall remain so for a period of one year from the date of such termination, but
in no event after the expiration date provided in Section 7(a) below.
 
(c)            Intentionally Omitted.
 
(d)            Other Termination of Service.  If the Optionee ceases to be an
officer or employee of, or to perform other services for, the Company or any
Subsidiary for any reason other than death, Disability, Without Cause or for
Good Reason, the portion of the Option that was exercisable on the date of such
cessation shall remain so for a period of one year after the date of such
cessation, but in no event after the expiration date provided in Section 7(a)
below.
 
(e)            Change in Control.  Notwithstanding the foregoing, if there is a
Change in Control of the Company, then the Option shall be immediately vested
and fully exercisable immediately prior to such Change in Control and shall
remain so for a period of one year from the date of the Change in Control but in
no event after the expiration date provided in Section 7(a) below.
 
            (f)            Extension of Post-Termination of Service Exercise
Period.  The period during which the Option can be exercised after a termination
of service subject to Sections 6(a), (b), (d) or (e) above will be extended for
any period during which the Optionee cannot exercise the Option because such an
exercise would violate an applicable Federal, state, local, or foreign law,
until 30 days after the exercise of the Optionfirst would no longer violate an
applicable Federal, state, local, and foreign laws.
 
(g)            Certain Defined Terms.  For purposes of this Agreement, the terms
“Cause”, “Good Reason,”“Disability”and “Change in Control” shall have such
meaning as otherwise set forth in the Employment Agreement dated January 25,
2008 between the Grantee, the Company and Comprehensive Health Management, Inc.,
a Floridacorporation.
 

 
 
 

--------------------------------------------------------------------------------

 

7.            Other Termination of Option.
 
(a)                       Expiration of Option.  Notwithstanding anything to the
contrary, any unexercised portion of the Option shall automatically and without
notice terminate and become null and void on the tenth anniversary of the date
as of which the Option is granted.
 
(b)            Cancellation by the Committee.  Notwithstanding anything to the
contrary, in connection with any transaction of the type specified by clause
(iii) of the definition of a Change in Control in Section 2(c) of the Plan, the
Committee may, in its discretion, (i) cancel the Option in consideration for
payment to the Optionee of an amount equal to the portion of the consideration
that would have  been payable to the Optionee pursuant to such transaction if
the Option had been fully exercised immediately prior to such transaction, less
the aggregate Option Price that would have been payable therefor, or (ii) if
the amount that would have been payable to the Optionee pursuant to such
transaction if the Option had been fully exercised immediately prior thereto
would be equal to or less than the aggregate Option Price that would have been
payable therefor, cancel the Option for no consideration or payment of any
kind.  Payment of any amount payable pursuant to the preceding sentence may be
made in cash or, in the event that the consideration to be received in such
transaction includes securities or other property, in cash and/or securities or
other property in the Committee’s discretion.
 
(c)            Corporate Transactions.  Notwithstanding anything to the
contrary, to the extent not previously exercised, the Option shall terminate
immediately in the event of the liquidation or dissolution of the Company.
 
8.            Transferability.  Unless otherwise determined by the Committee,
the Option granted hereby is not transferable otherwise than by will or under
the applicable laws of descent and distribution, and during the lifetime of the
Optionee the Option shall be exercisable only by the Optionee, or the Optionee’s
guardian or legal representative. In addition, the Option shall not be assigned,
negotiated, pledged or hypothecated in any way (whether by operation of law or
otherwise), and the Option shall not be subject to execution, attachment or
similar process. Upon any attempt to transfer, assign, negotiate, pledge or
hypothecate the Option, or in the event of any levy upon the Option by reason of
any execution, attachment or similar process contrary to the provisions hereof,
the Option shall immediately become null and void.  The terms of this Option
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.  The terms of this Option shall be binding upon the
executors, administrators, heirs, successors and assigns of the Optionee.
 
9.            No Rights of Stockholders.  Neither the Optionee nor any personal
representative (or beneficiary) shall be, or shall have any of the rights and
privileges of, a stockholder of the Company with respect to any shares of Stock
purchasable or issuable upon the exercise of the Option, in whole or in part,
prior to the date of exercise of the Option.
 
10.            No Right to Continued Employment or Service.  Neither the Option
nor this Agreement shall confer upon the Optionee any right to continued
employment or service with the Company.
 
11.                       Law Governing.  This Agreement shall be governed in
accordance with and governed by the internal laws of the State of Delaware.
 

 
 
 

--------------------------------------------------------------------------------

 

12.                       Interpretation / Provisions of Plan Control. This
Agreement is subject to all the terms, conditions and provisions of the Plan,
including, without limitation, the amendment provisions thereof, and to such
rules, regulations and interpretations relating to the Plan adopted by the
Committee as may be in effect from time to time. If and to the extent that this
Agreement conflicts or is inconsistent with the terms, conditions and provisions
of the Plan, the Plan shall control, and this Agreement shall be deemed to be
modified accordingly. The Optionee accepts the Option subject to all the terms
and provisions of the Plan and this Agreement.  The undersigned Optionee hereby
accepts as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan and this Agreement.
 
13.                       Notices.  Any notice under this Agreement shall be in
writing and shall be deemed to have been duly given when delivered personally or
when deposited in the United Statesmail, registered, postage prepaid, and
addressed, in the case of the Company, to the Company’s Secretary at:
 
8735 Henderson Road
Renaissance Two
Tampa, FL 33634
 
or if the Company should move its principal office, to such principal office,
and, in the case of the Optionee, to the Optionee’s last permanent address as
shown on the Company’s records, subject to the right of either party to
designate some other address at any time hereafter in a notice satisfying the
requirements of this Section.
 
14.            Tax Consequences.  Set forth below is a brief summary as of the
date of this Option of some of the federal tax consequences of exercise of this
Option and disposition of the Shares.  THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.  THE OPTIONEE SHOULD
CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.
 
(a)            The Optionee will not recognize any income on receipt of the
Option.
 
(b)            The Optionee will recognize ordinary income at the time he
exercises the Option equal to the amount by which the Fair Market Value of the
Shares on the date of exercise exceeds the Option Price paid for the
Shares.  The amount so recognized is subject to federal withholding and
employment taxes if the Optionee is an employee.
 
(c)            The Optionee’s tax basis for the Shares received as a result of
the exercise of the Option will be equal to the Fair Market Value of those
Shares on the date of the exercise.
 
(d)            Upon the sale of the Shares, the Optionee will recognize a
capital gain or loss on the difference between the amount realized from the sale
of the Shares and the Fair Market Value on the date of exercise.  The gain or
loss would be short- or long-term depending upon whether the Shares were held
for at least one year after the date of exercise of the Option.
 
*  *  *  *  *
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
25thday of  January, 2008.
 

 
COMPANY:
WELLCARE HEALTH PLANS, INC.
 
 
 
By:  /s/  Neal Moszkowski
Name: Neal Moszkowski
Title: Chairman of the Compensation Committee
 
 

 
Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof.  Optionee has
reviewed the Plan and this Option in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option, and fully
understands all provisions of the Option.
 
 
 
Dated:  January 25, 2008
 
OPTIONEE:
 
 
  /s/  Heath Schiesser    
 

 
 

 
 
 

--------------------------------------------------------------------------------

 
